Citation Nr: 1024633	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-27 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

In May 2010, the Veteran submitted a private medical opinion and 
duplicate audiometric evaluation report directly to the Board, 
with a waiver of his right to have the evidence initially 
considered by the RO.


FINDING OF FACT

The Veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to establish the Veteran's 
entitlement to service connection for bilateral hearing loss 
(BHL) disability.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 
C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Veteran contends that service connection is warranted for BHL 
disability because it is related to service.  

Specifically, at the April 2010 hearing, the Veteran testified 
that he did not have hearing problems before service.  He also 
testified and submitted statements as to his Air Force 
occupational specialty, aerospace ground equipment repairman, 
exposing him to acoustic trauma, to include from loud gas 
turbines, aircrafts, and ground equipment, without the use of 
hearing protection.  The Board finds no reason to question the 
credibility of his testimony as service personnel records confirm 
that the Veteran worked as an aircraft ground equipment 
repairman.  

Of record are reports of a VA audiological evaluation in July 
2007, and private audiometric evaluations in October 2006 and 
August 2008, that confirm the Veteran currently has BHL 
disability, as defined by VA regulation.  Therefore, the material 
question in this case is whether this disability is related to 
his active service.

Service treatment records reflect no evidence of hearing loss.  A 
separation audiogram in May 1966 showed hearing within normal 
limits bilaterally. 

The Board acknowledges that in the aforementioned VA audiological 
evaluation in July 2007, the examiner opined that it was less 
likely than not that the Veteran's unprotected service noise 
exposure caused a hearing loss.  He stated that the opinion was 
based on the fact that his hearing was documented as falling in 
the normal range upon entering and leaving the service; 
therefore, there was no hearing loss present when the Veteran 
left the service.  He furthered, however, there was a shift 
(within the range of normal) for both ears when comparing the 
Veteran's entrance audiogram to his exit audiogram; therefore, it 
was likely that the noise had an affect on his hearing (but did 
not cause hearing loss) and this likely contributed to his 
tinnitus.

In the aforementioned private medical opinion in May 2010, Dr. 
KJD, M.D., stated that the Veteran's sensorineural hearing loss 
was more likely than not related to the audio trauma experienced 
while working in close proximity to military jet aircrafts and 
aircraft ground support equipment, such as gas turbines and the 
like, without having proper hearing protection while in military 
service.  He furthered that the frequency of the hearing loss was 
consistent with this type of sensorineural system damage which 
was caused by this noise-induced trauma.  He also stated that the 
hearing loss progressed from there and would continue to 
deteriorate.  

The Board notes that greater weight may be placed on one 
physician's opinion than another's depending on factors such as 
the reasoning employed by the physicians.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Additionally, while the findings of a 
physician are medical conclusions that the Board cannot ignore or 
disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board 
is free to assess medical evidence and is not obligated to accept 
a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

The Board finds that the opinion provided by Dr. KJD is more 
probative than that provided by the VA examiner because he 
properly supported his opinion, while the rationale for the VA 
examiner's opinion appears to be inconsistent.  In this regard, 
the Board notes that the VA examiner appeared to rely heavily on 
the fact that the Veteran's hearing was within normal limits at 
separation in forming his opinion that the hearing loss was not 
in any way related to the Veteran's active service.  However, he 
also acknowledged that the entrance and exit audiograms evidenced 
a shift indicating that it was likely that the Veteran's hearing 
was affected by noise exposure in service.  In fact, he 
attributed the Veteran's tinnitus to the in-service noise 
exposure.

Accordingly, the Board concludes that the Veteran's BHL 
disability is etiologically related to his active service. 




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


